There is nothing in the statutes of this state that requires persons owning or having the possession of cattle infected with or exposed to ticks to dip such cattle in "a standard arsenical solution" after notice. Curlee v. State, ante, p. 62, 75 So. 268.
While the statute (Code 1907, § 758), confers upon the state live stock sanitary board power to enact "such rules and regulations as they may deem necessary for governing themovement, transportation, or disposition of live stock that may be quarantined * * * on account of being affected with, or exposed to," contagious or communicable diseases, or infested with the, carriers of such diseases, and the statute (Code 1907, § 7083, as amended by Act approved April 22, 1911 [Acts 1911, p. 613]) denounces the violation of such rules as a misdemeanor, the courts will not take judicial notice of such rules and regulations, and an indictment for the violation of this clause of the statute, to charge an offense, must allege the existence of such a rule or regulation, and that the act charged against the defendant is in violation of such rule. Curlee v. State, supra.
The indictment in this case will not support the judgment of conviction. Emmonds v. State, 87 Ala. 12, 6 So. 54; Butler v. State, 130 Ala. 127, 30 So. 338.